STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of Feb. 1, 2021.

Allowable Subject Matter
Claims  1-7, 9-10, 38, and 50-57 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, an optical fiber with a silica core comprising: nanoparticles comprising a material having a lower phonon energy than the silica, co-dopant nanoparticle that range in size from about 5 to about 100 nm, and rare earth ions , in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645